DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salomon-Bahls et al (US 6,554,323).
As to claim 1 and with reference to the following annotated figure, Salomon-Bahls et al discloses a joint assembly (Fig. 6), configured to be connected to a tube, the joint assembly comprising: a first joint (4), having a channel and an engagement recess, the engagement recess located in the channel of the first joint; a second joint (1), having a first end, a second end and a channel, wherein the second end is opposite to the first end, the channel of the second joint extends from the first end to the second end, the first end of the second joint is inserted into the tube (2); and an engagement sleeve (12), sleeved on the tube, wherein the tube is at least partially clamped by the engagement sleeve and the first end of the second joint (Fig. 6), the engagement sleeve has an engagement structure (16) located at an end of the engagement sleeve, the engagement structure of the engagement sleeve is engaged with the engagement recess of the first joint so that the second end of the second joint is bonded to the first joint (Fig. 6), and the channel of the first joint is in fluid communication with the channel of the second joint (Fig. 6); wherein the engagement structure has a locking surface locking the first joint, the second joint has a stopping surface (24) stopping one end of the tube and the locking surface is closer to the second end of the second joint than the stopping surface.

    PNG
    media_image1.png
    418
    717
    media_image1.png
    Greyscale


As to claim 4, Salomon-Bahls et al discloses the joint assembly according to claim 1, wherein the engagement sleeve further has an inner peripheral surface, an outer peripheral surface and an anti-slip structure (18), the inner peripheral surface is configured to press against the tube, the outer peripheral surface faces away from the inner peripheral surface, the anti-slip structure is located on the outer peripheral surface.  

As to claim 5, Salomon-Bahls et al discloses the joint assembly according to claim 1, wherein the engagement structure comprises a cantilever part and an engagement part, the engagement part is located on a side of the cantilever part so as to be allowed to swing relative to the first joint via elasticity of the cantilever part.  Refer to Fig. 6.

As to claim 6, Salomon-Bahls et al discloses the joint assembly according to claim 1, further comprising a seal ring (38), wherein the second joint further has a peripheral recess located on an outside of the second end, the seal ring is located in the peripheral recess and presses against the first joint (Figs. 2, 5 and 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salomon-Bahls et al in view of Olson (US 6,231,0858).
As to claim 2, Salomon-Bahls et al discloses the joint assembly according to claim 1, wherein the first joint comprises a first pipe part and a second pipe part (see annotated figure above), the engagement recess is located on the first pipe part, wherein the second pipe part and the first pipe part are connected and non-parallel to each other (refer to Fig. 6).      
Salomon-Bahls et al fails to teach that the second pipe part has a threaded structure.
However, Olson teaches an elbow joint having a nippled end and a threaded end (Fig. 6), therefore providing a general teaching of an elbow having two different securing means at each end, one being threaded.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Salomon-Bahls et al elbow so as to be threaded, as taught by Olson, in order to permit connection to a threaded pipe.

As to claim 3, Salomon-Bahls et al in view of Olson discloses the joint assembly according to claim 2, wherein the first pipe part and the second pipe part are substantially perpendicular to each other.  Refer to Fig. 6 in Salomon-Bahls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campanini discloses a hose coupling similar to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679